Citation Nr: 1028612	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disorder has been received.  

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.  

3.  Entitlement to service connection for a lower back disorder, 
to include as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 
1986, with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, in which the RO confirmed and continued a 
previous denial of service connection for a bilateral knee 
disorder and denied service connection for a lower back disorder.  

In an August 2009 rating decision, the RO granted service 
connection for postoperative residuals of a lateral meniscus tear 
of the right knee with patellofemoral arthritis and right knee 
instability.  

In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  On the date of the 
hearing, the Veteran submitted additional medical evidence in 
support of his appeal.  This evidence was accompanied by a waiver 
of RO consideration.  As such, this evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).  

While, in the August 2008 rating decision on appeal, the RO 
reopened and adjudicated the merits of the claim for service 
connection for a bilateral knee disorder, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 
7104 (West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection for a left knee disorder.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first 
decide whether new and material evidence to reopen the claim has 
been received, the Board has characterized the issues on appeal 
as reflected on the title page.

The issues of entitlement to service connection for a left knee 
disorder and a lower back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a January 1997 rating decision, the RO denied service 
connection for a bilateral knee disorder; although notified of 
the denial and his appellate rights in a January 1997 letter, the 
Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the January 
1997 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection for a 
left knee disorder and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1997 denial of the claim for service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As new and material evidence has been received, the claim for 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The United States Court of Appeals for Veterans 
Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements apply to all 
elements of a claim.

Given the favorable disposition of the request to reopen the 
claim for service connection for a left knee disorder the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Factual Background and Analysis

In August 1996 the Veteran filed a claim for service connection 
for a bilateral knee disorder.  In the January 1997 rating 
decision, the RO denied service connection for a bilateral knee 
disorder, on the basis that the medical evidence of record did 
not show that the Veteran had a bilateral knee disorder, or that 
there was a relationship between a bilateral knee disorder and 
any disease or injury during service.  

The Veteran did not initiate an appeal in regard to the January 
1997 rating decision; hence, that decision is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for 
service connection in January 2008.  The provisions of 38 
U.S.C.A. § 5108 require a review of all evidence submitted by or 
on behalf of a claimant since the last final denial on any basis 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).   Here, the last final 
denial of the claim is the January 1997 rating decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

At the time of the January 1997 rating decision, there was no 
medical evidence of a current left knee disorder; rather, the 
only evidence associated with the claims file consisted of 
service treatment records.  While these records reflect 
complaints regarding and treatment for the right knee, they are 
negative for complaints regarding or treatment for the left knee.  
On separation examination in September 1986, clinical evaluation 
of the lower extremities revealed only some right knee pain and 
possibility of a lateral meniscus tear.  

Evidence associated with the claims file since the January 1997 
rating decision includes records of VA treatment dated from July 
1994 to December 2009.  These records reflect findings of and 
treatment for the left knee.  In this regard, in December 2009, 
the Veteran underwent arthroscopic meniscal repair of the medial 
meniscus, arthroscopic lateral meniscectomy, and abrasion 
chondroplasty for a left lateral meniscus tear.  During treatment 
the following week, the Veteran and his physician discussed the 
possible causes of the degenerative breakdown of his knee, and 
the physician commented that long periods of time bearing weight 
on the left knee to make up for the painful right knee definitely 
could have played a role in causing the left knee pathology.  The 
assessment was left knee medial and lateral meniscal tears, 
status post partial meniscectomy and left knee traumatic 
arthropathy.  

This evidence received since January 1997 is neither cumulative 
nor redundant of the evidence previously of record.  The evidence 
received since January 1997 is new in that it was not previously 
considered in the January 1997 rating decision.  It is material 
in that it specifically relates to an unestablished fact 
necessary to substantiate the claim for service connection (i.e., 
current disability) and also raises a reasonable possibility of 
substantiating the claim.  Thus, the claim must be reopened.

Therefore, as new and material evidence has been received, the 
claim for service connection for a left knee disorder is 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a left knee disorder has been received, to this 
limited extent, the appeal is granted.

REMAND

The Board's review of the claims file reveals that further action 
on the claims remaining on appeal is warranted.  

As an initial matter, the provisions of the VCAA, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court, are applicable to this appeal.  VCAA notice must 
inform the claimant of any information and evidence not of record 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004)

During the February 2010 hearing, the Veteran asserted that his 
claimed left knee and lower back disorders are secondary to a 
service-connected right knee disability.  The RO sent the Veteran 
VCAA notice letters in May 2008 and June 2008.  While providing 
notice regarding the evidence and information necessary to grant 
direct service connection, these letters did not inform the 
Veteran of the information and evidence necessary to establish 
service connection for a left knee or lower back disorder on a 
secondary basis.  On remand, the Veteran should be furnished VCAA 
notice regarding his claims of entitlement to service connection 
for a left knee disorder and a lower back disorder on a secondary 
basis.  

In addition, the record reflects that there are outstanding VA 
records which are potentially pertinent to the claims remaining 
on appeal.  In this regard, during the February 2010 hearing, the 
Veteran testified that he was currently receiving VA treatment 
for both his left knee and lower back disorders.  The most recent 
records of VA treatment which are currently associated with the 
claims file are dated in December 2009.  As any records of VA 
treatment since December 2009 are potentially pertinent to the 
appeal and within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the record reflects that, in October 2009, the 
Veteran filed a claim for VA vocational rehabilitation.  During 
the February 2010 hearing, he testified that he had been going to 
vocational rehabilitation.  However, no VA vocational 
rehabilitation folder has been forwarded to the Board.  On 
remand, the AMC/RO should associate with the claims file the 
Veteran's vocational rehabilitation records or folder.  See Dunn, 
11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

In regard to the claimed left knee disorder, VA will provide a 
medical examination or obtain a medical opinion if the evidence 
indicates the existence of a current disability or persistent or 
recurrent symptoms of a disability that may be associated with an 
event, injury, or disease in service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a low 
one.  McLendon, 20 Vet. App. at 83.

A July 2009 record of VA treatment includes an assessment of left 
knee lateral compartment meniscal pathology and patella-femoral 
degenerative joint disease, possibly from a combination of 
obesity and a right knee compensatory gait habit.  As noted 
above, during VA treatment in December 2009, the Veteran and his 
physician discussed the possible causes of the degenerative 
breakdown of his left knee, and the physician commented that long 
periods of time bearing weight on the left knee to make up for 
the painful right knee definitely could have played a role in 
causing the left knee pathology.  The foregoing statements 
suggest that the Veteran may have a left knee disorder related to 
his service-connected right knee disability.  The Board finds 
that a VA examination, to specifically address whether the 
Veteran has a left knee disorder which was caused or aggravated 
by a service-connected right knee disability, based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale, would be 
helpful in resolving the claim for service connection.  See 38 
U.S.C.A. § 5103A.  During the February 2010 hearing, the Veteran 
indicated that he was willing to report to a VA examination.  
  
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and evidence 
necessary to substantiate his claims for 
service connection for a left knee disorder 
and a lower back disorder as secondary to a 
service-connected right knee disability.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for a left knee disorder 
or a lower back disorder since December 
2009.  Of particular interest are records 
from the VA Central Arkansas Healthcare 
System.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3. The AMC/RO should associate with the 
claims file the Veteran's vocational 
rehabilitation folder.

4.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
etiology of any left knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current left knee disorder.  
In regard to any diagnosed left knee 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
left knee disorder was incurred or 
aggravated as a result of active service; 
or in the alternative, whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
left knee disorder was caused or aggravated 
by a service-connected right knee 
disability.  The examiner should review the 
claims file prior to the evaluation. A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner. All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  If the 
examiner opines that the question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to 
why this is so (why is the causation 
unknowable?), must be provided.

5.  The Veteran should be afforded a VA 
spine examination to determine the etiology 
of his present spine disorder, identified 
by a July 2006 VA MRI report as grade I 
spondylolisthesis.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Following a review 
of the claims folder, evaluation of the 
Veteran, and applying sound medical 
principles, the physician is requested to 
opine whether it is at least as likely as 
not that the present lower back disorder is 
caused of aggravated by the service 
connected right knee disorder, as opposed 
to other factors, including age, body 
habitus or neurologic disease.  Adequate 
reasons and bases are to be provided for 
any opinion rendered.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

7.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


